
	
		II
		111th CONGRESS
		1st Session
		S. 1564
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance the readiness of the United States to deal
		  with increased maritime and development activity in the Arctic as a result of
		  climate change, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Oil Spill Research and
			 Prevention Act of 2009.
		2.FindingsCongress finds the following:
			(1)The United States
			 is an Arctic nation with—
				(A)an approximately
			 700-mile border with the Arctic Ocean;
				(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
				(C)an even broader
			 area defined as Arctic by temperature which includes the Bering Sea and
			 Aleutian Islands.
				(2)The Arctic region
			 of the United States—
				(A)is home to an
			 indigenous population which has subsisted for millennia on the abundance in
			 marine mammals, fish, and wildlife, many of which are unique to the
			 region;
				(B)is known to the
			 indigenous population as Inuvikput or the place where we live;
			 and
				(C)has produced more
			 than 16,000,000,000 barrels of oil and, according to the United States
			 Geological Survey, may hold an additional 30,000,000,000 barrels of oil and
			 220,000,000,000,000 cubic feet of natural gas, making the region of fundamental
			 importance to the national interest of the United States.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
			(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
			(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
			(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
			(7)The dynamic and
			 harsh conditions of working in the Arctic Ocean could significantly increase
			 the risk of a maritime accident.
			(8)The environmental
			 effects of Arctic oil development require continued study and technological
			 improvement, and oil spill response assets in the United States Arctic are
			 minimal.
			(9)Research into the
			 recovery of oil in Arctic waters is essential to United States environmental
			 preparedness and maritime security.
			3.PurposesThe purposes of this Act are—
			(1)to enhance the
			 readiness of the United States to respond to a maritime accident in the
			 Arctic;
			(2)to enhance the
			 understanding of the behavior of oil in cold water and ice; and
			(3)to advance the
			 science, technology, and response capabilities of preventing, treating, and
			 recovering oil spilled in the Arctic waters.
			4.Arctic maritime
			 readiness and oil spill preventionThe Commandant of the Coast Guard shall
			 assess and take action to reduce the risk and improve the United States
			 capability to respond to a maritime disaster in the United States Beaufort and
			 Chukchi Sea. Such assessment and actions shall include the prioritization of
			 resources to address—
			(1)oil spill
			 response capabilities and infrastructure, including oil spill trajectory
			 models;
			(2)coordinating
			 contingency plans and agreements with other agencies and departments of the
			 United States, industry, and foreign governments to respond to an Arctic oil
			 spill;
			(3)expansion of
			 search and rescue capabilities, infrastructure, and logistics, including
			 improvements of the Search and Rescue Optimal Planning System (SAROPS);
			(4)provisional
			 designation of ports and harbors of refuge;
			(5)evaluation and
			 enhancement of navigational infrastructure;
			(6)evaluation and
			 enhancement of vessel monitoring and communications infrastructure; and
			(7)integration of
			 local and traditional knowledge and concerns into prevention and response
			 strategies.
			5.Research and
			 action to conduct oil spill preventionThe Secretary of Commerce, acting through
			 the Administrator of the National Oceanic and Atmospheric Administration and in
			 collaboration with the heads of other agencies or departments of the United
			 States with appropriate Arctic science expertise, shall direct research and
			 take action to improve the United States ability to conduct oil spill
			 prevention, response, and recovery in Arctic waters. Such research and action
			 shall include the prioritization of resources—
			(1)to
			 address—
				(A)ecological
			 baselines and Environmental Sensitivity Indexes;
				(B)identification of
			 ecological important areas, critical habitats, and migratory behaviors;
				(C)improvements in
			 oil technologies for collecting observational data essential for safe
			 navigation and response strategies in the event of an oil spill in both open
			 water and ice-covered seasons, including data related to currents, winds,
			 weather, waves, environmental spill monitoring, and ice forecasting;
				(D)development of a
			 robust operational monitoring program during the open water and ice-covered
			 seasons;
				(E)improvements in
			 technologies and understanding of cold water oil recovery and restoration;
			 and
				(F)the integration
			 of local and traditional knowledge into oil recovery research studies;
			 and
				(2)to conduct
			 hydrographic and bathymetric surveys and improve navigational charting of
			 Arctic waters.
			6.Risk
			 assessment
			(a)Requirement for
			 risk assessmentNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Commerce shall request that the National Research Council conduct a risk
			 assessment to identify and evaluate existing spill prevention and response
			 standards and develop recommendations that will enhance safety and lessen the
			 potential adverse environmental impacts of industrial activities in Arctic
			 waters. Such assessment shall include the recommendations of the National
			 Research Council to identify a comprehensive suite of measures, based on the
			 best available technology, designed to prevent and respond to oil spills in the
			 Arctic.
			(b)ConsultationThe Secretary of Commerce shall consult
			 with the Commandant of the Coast Guard, the Administrator of the Environmental
			 Protection Agency, the Director of the Minerals Management Service, and the
			 Director of the United States Fish and Wildlife Service in preparing the
			 specifications for the risk assessment described in subsection (a).
			(c)Submission to
			 CongressThe National Research Council shall submit to Congress
			 the risk assessment described in subsection (a).
			7.Funding for
			 Arctic oil spill research and development
			(a)Oil pollution
			 Act of 1990Section 7001 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2761) is amended—
				(1)in subsection
			 (f)—
					(A)in the first
			 sentence, by striking Not and inserting In addition to
			 the amounts made available pursuant to subsection (g), not; and
					(B)in the flush text
			 following paragraph (2), by striking All and inserting
			 Except for those activities authorized in subsection (g),;
			 and
					(2)by adding at the
			 end the following new subsection:
					
						(g)Arctic oil
				spill research and developmentNot to exceed $8,150,000 of
				amounts in the Fund shall be available annually for Arctic oil spill research
				and development for fiscal years 2010, 2011, 2012, 2013, and 2014. Of such
				sums—
							(1)$2,150,000
				annually shall be available to the Coast Guard, of which $150,000 annually
				shall be available to Coast Guard for the expenses of the Interagency
				Coordinating Committee in Oil Pollution Research with regard to activities
				associated with Arctic oil spill research and development;
							(2)$2,000,000
				annually shall be available to the National Oceanic and Atmospheric
				Administration;
							(3)$2,000,000
				annually shall be available to the Environmental Protection Agency; and
							(4)$2,000,000
				annually shall be available to the Minerals Management
				Service.
							.
				(b)Conforming
			 amendmentSection 1012(a)(5)(C) of the Oil Pollution Act of 1990
			 (33 U.S.C. 2712(a)(5)(C)) is amended by striking $27,250,000 and
			 inserting $35,400,000.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal years 2011 through 2015 to carry out
			 this Act—
			(1)to the Secretary
			 of the department in which the Coast Guard is operating, $15,000,000 for
			 infrastructure and operational activities; and
			(2)to the Secretary
			 of Commerce, $15,000,000.
			
